            Case 2:20-cr-00045-GMN-EJY Document 105 Filed 04/21/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                      )
 4                                                  )
                          Plaintiff,                )        Case No.: 2:20-cr-00045-GMN-EJY-1
 5
            vs.                                     )
 6                                                  )                    ORDER
     JESUS CASTELO-MEZA,                            )
 7                                                  )
                          Defendant.                )
 8                                                  )
 9

10           Pending before the Court is Defendant Jesus Castelo-Meza’s (“Defendant’s”) Motion for
11   Sentence Reduction under 18 U.S.C. 3582(c)(2), (ECF No. 95). The Government filed a
12   Response, (ECF No. 96), and Defendant did not file a Reply.
13           For the reasons discussed below, the Court DENIES Defendant’s Motion for Sentence
14   Reduction.
15   I.     BACKGROUND
16          On March 16, 2020, Defendant pleaded guilty to one count of Conspiracy to Distribute a
17   Controlled Substance in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and 846. (See
18   Mins. Proceedings, ECF No. 60). On July 14, 2020, Defendant was sentenced to 48 months’
19   custody to be followed by one year of supervised release. (See Mins. Proceedings, ECF No.
20   93); (J., ECF No. 94). Defendant now petitions the Court for a sentence reduction under
21   Amendment 782 to 18 U.S.C. 3582(c)(2). (See generally Mot. Sentence Reduction, ECF No.
22   95).
23   II.    LEGAL STANDARD
24           “A federal court generally ‘may not modify a term of imprisonment once it has been
25   imposed.’” Dillon v. United States, 560 U.S. 817, 819 (2010) (quoting 18 U.S.C. § 3582(c)).


                                               Page 1 of 3
            Case 2:20-cr-00045-GMN-EJY Document 105 Filed 04/21/21 Page 2 of 3




 1   Congress provided a narrow exception to that rule “in the case of a defendant who has been
 2   sentenced to a term of imprisonment based on a sentencing range that has subsequently been
 3   lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2); see also Dillon, 560 U.S. at
 4   825 (noting that “§ 3582(c)(2) does not authorize a sentencing or resentencing proceeding” but
 5   instead provides for the “ ‘modif[ication of] a term of imprisonment’ by giving courts the
 6   power to reduce an otherwise final sentence in circumstances specified by the Commission”)
 7   (alteration in original). This authority to modify a previously-imposed prison sentence
 8   “represents a congressional act of lenity intended to give prisoners the benefit of later enacted
 9   adjustments to the judgments reflected in the Guidelines.” Dillon, 560 U.S. at 828..
10   III.    DISCUSSION
11           Defendant seeks a two-level reduction to his sentencing range based on the Sentencing
12   Commission’s Amendment 782 to § 3582(c)(2). (Mot. Sentence Reduction at 1).1 To support
13   this contention, Defendant explains that Amendment 782, which was adopted in 2014,
14   “effected an across-the-board, two-level reduction of base offense levels for drugs” based on
15   the Supreme Court’s decision in Hughes v. United States, 138 S. Ct. 1765 (2018). (Id.). In
16   Hughes, the Supreme Court found that a defendant convicted of conspiracy to distribute
17   methamphetamine and sentenced under a binding plea agreement could have his sentence
18   reduced under 18 U.S.C. § 3582(c)(2) if the Sentencing Commission retroactively lowered the
19   Sentencing Guidelines. 138 S. Ct. 1765, 1775–78 (2018). Ultimately, the defendant in Hughes
20   was eligible for a sentence reduction because he was sentenced before the Sentencing
21   Commission adopted Amendment 782. See id. at 1774.
22           In the present case however, Amendment 782 was already in effect at the time of
23   Defendant’s sentencing, and the Sentencing Commission has not released any other
24
     1
25    Defendant’s base offense level was originally 34. However, after reductions for acceptance of responsibility
     and safety valve, Defendant’s total offense level was 29. (See Resp. 2:14–17, ECF No. 96) (PSR ¶¶ 33–42).


                                                       Page 2 of 3
           Case 2:20-cr-00045-GMN-EJY Document 105 Filed 04/21/21 Page 3 of 3




 1   retroactively applicable amendments to the Sentencing Guidelines. In fact, the Government
 2   argues that Defendant’s request for a reduced sentence is invalid because there has been no
 3   adjustment to the Sentencing Guidelines. See 18 U.S.C. § 3582(c)(2); (Resp. 3:9–13, ECF No.
 4   96). The Court agrees. Because the Sentencing Commission has not released guidance
 5   lowering the sentencing range applicable to Conspiracy to Distribute a Controlled Substance
 6   since Defendant’s sentencing, the Court finds Defendant ineligible for any reduction in
 7   sentence pursuant to 18 U.S.C. § 3582(c)(2).
 8   IV.    CONCLUSION
 9          IT IS HEREBY ORDERED that Defendant’s Motion for Sentence Reduction, (ECF
10   No. 95), is DENIED.
                          21
11          DATED this _____ day of April, 2021.
12

13                                                  ___________________________________
14
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court
15

16

17

18

19

20

21

22

23

24

25



                                               Page 3 of 3
